                                    5-21 BERNIE SID SHOW


BERNIE SID: The author of The Medical Advocate: How to Receive Optimal Healthcare and
Avoid Harm in the Complicated Maze of the American Healthcare System. And, of course, we
all know that, um, it has taken a hit for the worse since COVID-19. Perfect guy to speak to, let’s
welcome him in. Making his debut on the Bernie and Sid in the Morning Show, Dr. Steven
Greer. Steve, good morning, pal. How are you?
DR. GREER: Hey, good morning. Yeah, I know who you all are. I used to do a lot of Fox
Business myself, and you had the show there. That’s-That’s good, yeah. Hi. Hi, how are you
doing this morning?
BERNIE SID: We’re-We’re doing great. We’re doing well. Nice to have you. Thank you for,
uh, stopping by. Le-Let’s get right to the big story this week. Uh, President Trump admitted that
he takes hydroxychloroquine as a prophylactic. Uh, we think it’s great. We’ve, uh, been over
this with many doctors on this show. Many, many cases, overwhelmingly the drug has worked
in fine fashion and yet, the media and most people who hate Donald Trump have taken him to
task. Dr. Greer, what’s the real truth? Is this a good idea, to take hydroxychloroquine as a
prophylactic like the president has been doing?
DR. GREER: Uh, yes, yes. Uh, I-I don’t know . . . I haven’t heard anyone else talk about this
in the media, so this might be something novelist. Uh, prophylactic use is not some quackery
thing that Donald Trump pulled out of his hat. It’s being studied by, uh, big medical centers,
and, uh, there’s a lot of indication that it will work, um, and they first discovered this in area in
Africa in so forth where they take the drug for malaria. So, people are taking it and then they
notice, “oh, there’s a low incidence of-of-of-of the Coronavirus.” So, um, a-kind of
coincidentally—it’s a small world—out, uh . . . William O’Neill is the principal investigator of a
trial at the Henry Ford Hospital in Detroit. I’ve known him for twenty years, and, um, they, uh,
have already given 3,000 employees doses, um, as prophylactics just to see if it prevents, uh-uh-
uh, the contraction of the virus and-and the endpoints are looking at things like, uh, whether you
get the virus at all, and then if you do get the virus does it, uh, curtail or make this illness less
serious. So, that will be ready . . . the da-the trial-the date on that could be ready as soon as
July, and the reason I think that’s important is not only does it explain why President Trump is
on it, um, but I believe that will be a bigger advance for the economy, and the markets, and so
forth and the, uh, the vaccine. So, recently we got an early trial date on the Moderna vaccine and
the whole stock market went up with the thought that, “oh, this will allow everyone to go back to
work.” I don’t see that happening. Vaccines have a lot of issues, but this pill is easily given to
millions of people. So, if the prophylactic use, uh, study shows-shows hope, I think this will be
the way to allow people, at least front-line people, uh, to get back to work. So, this-this . . . in
July, look for a big data event on that.
BERNIE SID: Yes, sir, and Dr. Greer we will look for that. Uh, look, uh, we spoke to a doctor
over a month ago working at Mt. Sinai Hospital in Queens where he-he said it was worse there
than during, uh, the aftermath of 911 and he, back then, was taking hydroxychloroquine as a
prophylactic. And the politicization of, uh, this, uh, drug really, as you know, as most of us
know, is the manifestation of Trump Derangement Syndrome, which, of course, there is no
therapeutic or vaccine available for. But, now, to that point these people on TV railing against it,
including some medical doctors that they put on. Uh, you seem to think that’s really doing great
harm?
DR. GREER: Uh, yes. I mean, uh, on a different channel, Joe Piscopo Show, several weeks
ago I-I-I had a hunch and then it was confirmed that one of the direct reasons there’s such a high
death rate in those hospitals, like you mentioned, in Queens and Brooklyn is the-uh, Governor
Cuomo, uh, and ev-and the entire media has had stigmatized this drug so the doctors, uh, are
having trouble prescribing it even if they want to, but there’s a lot of peer pressure amongst the
doctors. They-They-They laugh at the drug. So, these patients come in positive. They’re sick,
they’ve got a fever, and they’re not getting the medication. So, of course, they progress to more
serious illness and then just, uh, go through the steps. They put them on a ventilator but then
they don’t properly take care of the ventilator, and then the ventilator ends up doing more harm
than good, and then they die. So, they’re not getting these drugs as a direct, 100% result of this
propaganda. And-And by the way, you know, that’s not protected by the first amendment.
You’re not allowed to, uh, cry “fire” in a theatre or something. When-When the press
intentionally engages in propaganda that leads to public harm there needs to be an investigation.
BERNIE SID: That’s a great point, Doc. That is an excellent point. It’s criminal. It takes it
above and beyond, “it’s harmful.” You’re actually saying, Dr. Greer, that it’s criminal and you
happen to be, uh, based on a st-you happen to be right. It-It is criminal. So, l-let’s talk about-
                       ***END OF 5-21 Bernie Sid audio Part 1 – 5:12***
                           ***START OF Bernie Sid audio Part 2***
BERNIE SID: -the-the COVID-19, though, in general. Dr. Greer, again, we’re in agreement
with you about hydroxychloroquine. We’ve been touting it like President Trump for the longest
time and-and we’re happy it’s working for President Trump, and it seems to be working in
overwhelmingly most cases. Look, it-it seems to me that most of the states now are enjoying
down numbers. I know Georgia has had-has had a bad couple of days, maybe Texas, too; but it
seems like most of the country, including here in New York City, the numbers are way, way,
way, way down, uh, but yet they keep talking about this “second wave” and, “be careful, if we
reopen too soon, we’re all gonna die.” I mean y-you see how, uh—
DR. GREER: Yes.
BERNIE SID: —I mean what is the real deal with this virus? Should we be expecting in the
fall with the regular flu some really immense and deadly second wave?
DR. GREER: Well, it’s a false argument because they are assuming that all of this house arrest
nonsense has done any good. It hasn’t.
BERNIE SID: B-By the way, not only has it not done any good, according to the last, uh,
statistics we saw, uh, 67% of the newest cases came from people staying inside.
DR. GREER: Yeah, you’re way ahead of me there. So, first of all, we have that data you just
mentioned. It’s actually higher than that when you . . . it’s like 80% of all the new infections are
coming from nursing homes, people who’ve been under house arrest for whatever reason and-
and so it’s not working. Then, uh, Morgan . . . J.P. Morgan, I think, some-some quantitative
analyst put out some-some research of their own—and it’s making the news—that shows that
every state, uh, that got off-got out of the lockdown mode had a reduction in new cases. So, so
there’s no-this all started not to . . . the whole mitigation which is a euphemism for ‘house
arrest’, it didn’t start to prevent the spread of the disease. It started to, “flatten the curve,” “we
can’t have the hospitals overburdened like we see in Italy.” That was the first goal, and then they
moved the goalpost, and now they’re saying, “oh, well we gotta have mitigation to prevent the
spread of the disease.” That was never the goal in the first place. There’s no scientific evidence
to show that it worked, and never in the history of mankind has it ever worked, okay? So, this is
horse manure. This is crazy. This is insanity. It’s-It’s doing more harm. When you keep people
inside, they contract the disease more.
BERNIE SID: You’re absolutely right. Dr. Steven Greer, he’s a practicing surgeon. He wrote
a book, uh, The Medical Advocate. It’s out there at Amazon.com. The Medical Advocate. Dr.
Steven Greer, again, a practicing surgeon. Yeah, 600 doctors, uh, Dr. Greer, wrote a letter to the
president yesterday to th-the point you were just making, which is that—again, it sounds tried at
this point, but—the cure is actually worse than the disease. Are . . . they-they outlined many,
many examples. 600 doctors . . . so-so we’re committing economic suicide and, actually, all
kinds of other legitimate suicides: alcoholism, poverty, despair, all that stuff. Uh, so, yes.
You’re right. According to these 600 doctors . . . maybe you were one of the doctors who signed
the list?
DR. GREER: No, I wasn’t, but yeah, I read about that and-and what you’re going to see
perfectly correlating with these three months or so we’ve had our entire medical system shut
down is a spike in all of the diseases that could’ve been prevented from heart disease, cancer,
you name it. So, that’s another future data point to look for. Uh, maybe in 12 months we’ll be
able to retrospectively look back, and you’re gonna see a big spike in cancers and, and things,
and that’s the other is . . . we’re still involved in this, and we’re still close in it. We-We really
need years to reflect on it, but right now we have shut down the American medical system.
That’s insane. That, that’s you know, uh—
BERNIE SID: Yeah.
DR. GREER: Yep, yoknow, so you can’t go the hospital. If you have to go the hospital, they . .
. at best, if you can even get into the hospital they make you do a nasal swab and wait three days,
and no one’s going to do that. So, um, yeah. We can’t shut down the medical system.
BERNIE SID: No, no.
DR. GREER: Especially since the reason behind it is a reason that is invalid. There’s no reason
to do the mitigation in the first place because it doesn’t work.
BERNIE SID: Well, we couldn’t agree more and I gotta tell you: one of the things that I do—
because I’m a rebel, is I go to the park every day, and I yell at people. It’s a terrible thing, I
know, but I do. I yell at people, “take your stupid mask off. It’s 70 degrees outside, the sun is
shining in your face.” We know for a fact—I don’t gotta be a doctor to know this—that the
vitamin D is great for your lungs. It’s great for your immune system. I refuse to wear a mask. I
got cops-I got cops at the entrance to my park in Riverside Park, in Central Park offer me a mask
and I go, “No, thank you.” They never bother me, but you can please, Dr. Greer, uh, for once
and for all, end this argument: do you need a mask outside?
DR. GREER: Uh-uh, masks, in general? Not now. For this specific case, the virus is getting
killed outside by the humidity, and the sunlight, and so forth. Um, but, uh, I-I-I don’t subscribe
to the whole notion that the virus is something that needs the mask. So, um, no. I mean masks
are clearly a government CYA move. They first lied to us, flat out lied to us and said, “oh, you
don’t need a mask.” And now they, “oh, you must wear a mask.” They’ve gotta show that
they’re doing something, and if they didn’t, Mayor DeBlasio, Governor Cuomo would look bad.
So, they’ve gotta say, “look, we’re enforcing masks.” You know? It-It’s just pure government
stupidity compounding stupidity. So, um-uh, I-I . . . if someone wants to wear a mask for their
own sake, I would not discourage it, especially if they’re elderly or-or immunocompromised.
Um, but, no . . . I think the point is, yes, this is clearly just government, uh, you know,
bureaucracy and, um, so . . .
BERNIE SID: No doubt about it. Look, you get conflicting information from, uh, from start to
finish. Dr. Fauci was here, he was there, he was everywhere. It was okay to take a cruise. Now,
uh, we know in retrospect Dr. Fauci was dead wrong about the cruises. The CDC now says that
the coronavirus does not spread easily on surfaces. We were told, “oh my god, it stays on
surfaces for 72 hours.” So, yes, a lot of misinformation and, uh, confusion.
DR. GREER: If you have time, I-I’ll give you thirty seconds on Fauci. I was the first guy in
the nation to say that his models were bogus and that he was scared, but it was too late. He had
already shut down the country. Anthony Fauci—this is not controversial, it’s not like that
“Plandemic” movie—read his 2011 op-ed in The Washington Post. He admits it. Anthony Fauci
created these viruses in his lab in a very controversial called “gain-of-function,” which is, again,
a euphemism for genetically engineering viruses to be deadlier. And it was so controversial that
President Obama shut it down in 2014 after Ebola, and then Anthony Fauci took advantage of
the new administration and restarted his program in 2017. So, that might explain why Anthony
Facui is panicking so much, because he knows his lab directly funded the Wuhan Lab in China.
BERNIE SID: Yeah.
DR. GREER: So, Anthony Fauci is another criminal in this whole act. There’s a lot of really
bad people that are gonna go down in history with this including Governor Cuomo’s killing of
thousands of people in nursing homes.
BERNIE SID: Mm-hmm.
DR. GREER: Yeah.
BERNIE SID: You can say that again. Well, listen, uh, Steven you were terrific. Dr. Steven
Greer, again, go out and buy his book. It’s The Medical Advocate: How to Receive Optimal
Healthcare and Avoid Harm in the Complicated Maze of the American Healthcare System. And
we bring on a lot of folks, a lot of doctors, but it’s always nice when we bring on folks like you
that actually make sense and are not afraid to go after the bureaucracy of the local politicians.
So, you were terrific. Thank you so much, stay well, God bless you.
DR. GREER: I really appreciate it. Thank you, bye. I really appreciate it.
                      ***END OF 5-21 Bernie Sid audio Part 2 – 7:57***
                                 5-6 RUDY GIULIANI SHOW
ANNOUNCER: Rudy Giuliani on 77 WABC.
RUDY GIULIANI: Welcome back to the show. This is Rudy Giuliani. Dr. Steven Greer is
standing by to talk to us in just a second, and then we’ll have a chance to talk to you; and you
call at 1-800-848-WABC. That’s 1-800-848-9222. And if you haven’t already done so, be sure
to check out my podcast at Rudy’sCommonSense.com. We’re live, meaning we put a new one
on every Wednesday and Friday; and today will be a very, really interesting discussion with, uh,
Mr. McCarthy, Andrew McCarthy, and it’ll be mostly about the Flynn case. And I think you
heard sort of an excerpt of it, um, yesterday. . . eight minutes. This is longer, and in detail. If
you really want to understand the case you can’t do any better than former Assistant United
States Attorney Andrew McCarthy: author, great commentator, great lawyer. Now we have
Steven Greer on the phone. Doctor?
DR. GREER: Yes.
RUDY GIULIANI: Thank you for taking time out to join us on 77 WABC. We really
appreciate it.
DR. GREER: Hey, my pleasure. Uh, the last time I met you was in 1999 at the St. Regis Hotel
for a fundraiser and President Trump and I—
[LAUGHTER]
DR. GREER: President Trump and I were both on the, uh, were both on the invite cards as
“Vice Chairman,”. [LAUGHTER]
RUDY GIULIANI: That’s when he was raisin’ money for me.
DR. GREER: Yes, yes.
RUDY GIULIANI: The other way around.
[LAUGHTER]
RUDY GIULIANI: Well, Doctor, I’ve-I’ve read a lot of what you-you’ve-you’ve written,
and, uh, so I want to ask you a few questions about both hy-hydroxychloroquine and remdisivir,
if I’m pronouncing that correctly.
DR. GREER: Sure.
RUDY GIULIANI: And, uh, t-tell me why this tremendous, um, controversy over medicine?
I’m talking about hydroxy now.
DR. GREER: Sure.
RUDY GIULIANI: That’s, I don’t know, 40 or 50 years old.
DR. GREER: Yep.
RUDY GIULIANI: And, uh, most of the people that talk to me don’t seem to have a conflict of
interest tell me that it has-certainly has utility and it helps, particularly in the early stages; and it
should be used.
DR. GREER: Oh, oh it’s clear cut. There’s no doubt that it’s a drug that should be used.
RUDY GIULIANI: Wow.
DR. GREER: A-And just yesterday I think it was—I sent your producers this—in the
prestigious New England . . . wait, no-no-no, out in Arizona, uh, the American College of
Physicians and Surgeons sent out a letter, and they did a meta-analysis, summarized all of this.
They said there’s numerous studies. It clearly works, uh, and by the way the decision of whether
a doctor should or should not use a drug is between the Federal FDA and the doctors; and once a
drug is approved like hydroxychloroquine is, doctors can use it for anything they want and-and
it’s very odd and inappropriate for a governor like Governor Cuomo to be intervening in how a
drug should be used. I’ve never heard of it before. So, this has just become a political football.
There’s no doubt whatsoever that hydroxychloroquine works because it reduces the
inflammation process-the inflammatory process. And that, at the late stage of the virus, is what
they call the cytokine storm, and that’s what-that’s what hurts people.
RUDY GIULIANI: Ah.
DR. GREER: So, so, yeah, it absolutely should be given. Now what is absolutely appalling . . .
I said this first on another radio station and so forth, and then I confirmed it, and now nurses who
are insiders are coming out and posting things on-on YouTube and stuff is they’re not giving
these drugs in the hospitals in Queens and Brooklyn where all the deaths are happening—
RUDY GIULIANI: What?
DR. GREER: —and-i-big-it’s-it’s related to politics. These are the same hospitals that are
directly controlled by Governor Cuomo. They’re the public hospitals. And, uh, it’s-it’s-it’s
politics that’s not giving them life-saving drugs.
RUDY GIULIANI: So, they don’t give them hydroxychloroquine in Queens hospitals?
DR. GREER: Correct.
RUDY GIULIANI: And how about remdesivir?
DR. GREER: Oh, heck no. Th-That was- . . . it was-even though it was po—
RUDY GIULIANI: No? Heck no?
DR. GREER: Yeah, it just recently got approved so that means it was a little harder to get, but
you could’ve gotten it. So, no they’re not gi- . . . what happens is these patients are coming in,
uh, they’re going through the motions and then when they get sick they put them on a ventilator.
But then they don’t properly monitor the ventilator because they don’t even enter the room
because they’re afraid of the virus. And then the ventilators are overinflating the lungs,
damaging the lungs, and-and if someone has a code, they don’t do CPR. So, it’s-it’s, uh, it’s, uh,
just atrocious care, uh, and—
RUDY GIULIANI: Wh-We-We’re talking with Dr. Steven Greer on 77 WABC. Doctor, uh,
how do you-uh, I mean this must add, then, to these atrocious numbers that we have.
DR. GREER: Yeah.
RUDY GIULIANI: I mean I look at the numbers of deaths in New York, the number of deaths
in nursing homes—
DR. GREER: Oh.
RUDY GIULIANI: It’s ridiculous. We’ve got 5,000 and Florida’s got 300.
DR. GREER: Yeah.
RUDY GIULIANI: And, you know, when I’m in Florida it looks like a lot of old people in
Florida. A lot of old people in Florida.
DR. GREER: Yeah.
RUDY GIULIANI: Only 300 there, 5,000 here?
DR. GREER: Well, Mr.—
RUDY GIULIANI: We’re at 25,000 deaths in New York?
DR. GREER: Yeah.
RUDY GIULIANI: I-I grant we’re a densely populated some there, but gosh almighty, are we
doing something wrong in the treatment of our people?
DR. GREER: Yes, and I’m glad I’m speaking to you because your former job as a U.S.
Attorney the current U.S. Attorney is the only person, I think, with the ability to investigate this.
This is beyond-this is beyond politics. This, in my opinion, is manslaughter, okay?
RUDY GIULIANI: Wh-Which are we talking about?
DR. GREER: We are—
RUDY GIULIANI: The nursing part or the—
DR. GREER: No. Oh, well that too. But more-more directly black and white criminal is
sending intentionally infected patients from the hospital to nursing homes and infecting other
nursing homes. And right now at least 25% of all of the New York deaths are coming from the
nursing homes. It’s probably 50, you know. So-So, they’re killing people and it’s by a policy
decision by Governor Cuomo’s office. Some prosecutor needs to look into this.
RUDY GIULIANI: Well, that’s a heck of a thing. I mean there is a-there is a note from one of
the nursing home people back to, uh, the governor’s office or the mayor’s office saying, “how
about using the ship and how about using the Javits Center?”
DR. GREER: Yep.
RUDY GIULIANI: It seems like a pretty darn, uh, sensible proposition to me. I mean I-I came
to see the ship when it came in, and I said, “wow, a thousand beds? You-You can sort-of
quarantine people here.” It would’ve been a perfect place to put people.
DR. GREER: Yep.
RUDY GIULIANI: And then they had Javits Center and almost used.
DR. GREER: Yep.
RUDY GIULIANI: And now they wanna blame it-they wanna blame it on Trump.
DR. GREER: Yep. That—
RUDY GIULIANI: He did everything we wanted. He was like, uh, “get me this. Get me that.
Get me this. You didn’t get me enough of this. You didn’t get me enough of that. I want more
of this. I want more of that.” They got everything they wanted.
DR. GREER: Yep. They-They could—
RUDY GIULIANI: And then doesn’t-I don’t know what kind of job they did with it.
DR. GREER: That-That is one thing they could’ve done, but even simpler is I think they
could’ve chosen a few designated nursing homes like Goldwater or these big—
RUDY GIULIANI: Exactly.
DR. GREER: Yeah, and then put—
RUDY GIULIANI: —oh, absolutely, Doctor. Absolutely.
DR. GREER: Yep, yep.
RUDY GIULIANI: Absolutely. I was saying that from day one. When I heard them say,
“there’s not enough hospital beds in New York.” I said, “you don’t know New York City, idiots.
You don’t know New York City.”
DR. GREER: Yep.
RUDY GIULIANI: I’ll go find you the hospital beds. Of course, they never bothered to call.
DR. GREER: Yep.
RUDY GIULIANI: I surpassed them. I mean, I had those hospital beds ready for 911 in case
we had, uh, God forbid a smallpox problem or a—
DR. GREER: Uh-huh.
RUDY GIULIANI: Smallpox would’ve been a horrible problem to have. But we had a plan for
it.
DR. GREER: Mm-hmm.
RUDY GIULIANI: I don’t think they’ve had a plan for this.
DR. GREER: Yeah.
RUDY GIULIANI: We gotta talk some more, Doctor. I’m-I’m running out of time, and
they’re making all kinds of noises. They’re making all kinds of noises.
DR. GREER: Well—
RUDY GIULIANI: Maybe we’ll do a podcast together?
DR. GREER: Sure.
RUDY GIULIANI: I really would appreciate it.
DR. GREER: Absolutely. I’ll—
RUDY GIULIANI: I really would appreciate it. I think people need to know about this,
because we don’t want this to happen again, Doctor.
DR. GREER: I agree. I would encourage everyone to Google the New York Time’s Anemona
Hartocollis; and over the last decade or so she’s written about these, uh, hospitals.
RUDY GIULIANI: Okay.
DR. GREER: And-And all the problems with the hospitals. They should’ve been shut down,
but instead Governor Cuomo threw eight billion dollars at the problem, and, you know, so—
RUDY GIULIANI: Well, look I’m-I’m gonna definitely take a look at that and I’m gon-we’re
gonna be back to you very shortly.
DR. GREER: You bet.
RUDY GIULIANI: And thank you very, very much. Now, we’ve gotta go to the phone lines
now.
                       ***END OF 5-6 Rudy Giuliani Show – 7:52***
